RESTRICTION & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 1-18 are pending.
2)	Restriction to one of the following inventions is required under 35 U.S.C § 121:
	I.   Claims 1-14, drawn to a method of generating an attenuated bacterial strain, classified in A61K 2039/522.
	II.  Claims 15 and 16, drawn to a vaccine comprising Salmonella enterica strain DSM 26682, classified in A61K 39/0275.
	III.  Claims 17 and 18, drawn to a vaccine comprising Campylobacter strain DSM 26683 or DSM 26684, classified in A61K 39/105.
3)	Inventions I-III are independent or distinct from one another. Inventions II and III are drawn to two different products, which differ from one another at least genetically, antigenically and taxonomically.  
4)	 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C § 101 and/or 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
Notice of Possible Rejoinder
5)	The Office has separated product and process claims based on restriction.  Where Applicant elects claims directed to the product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 C.F.R 1.312.  
6)	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper lack of unity between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See ‘Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C § 103(b)’, 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction is withdrawn by the examiner before the patent issues.  See MPEP § 804.01. 
Species Election
7)	The application contains claims directed to the following groups of patentably distinct species of the claimed invention: 
(A)	Attenuated bacterial strain species (claims 4-7):
	(a) Salmonella sp.; (b) Campylobacter sp.; (c) Aeromonas sp.; (d) Bacillus cereus; (e) Bordetella sp.; (f) Escherichia coli; (g) Klebsiella sp.; (h) Listeria sp.; (j) Ornithobacterium rhinotracheale; (k) Pasteurella; (m) Avibacterium sp; (n) Pseudomonas sp.; (o) Riemerella sp.; (p) Shigella sp.; (q) Staphylococcus aureus; and (r) Yerisinia sp.
Claims 1-3 and 8-14 are generic.
	The species identified above are independent or distinct because the different bacterial strain species differ from one another antigenically and genetically. Each requires a separate search.
(B)	First and second antibiotic species of invention I: 
Applicants must elect one single set of first and second antibiotic species recited, for example in 2, 3 and 13, e.g., streptomycin first antibiotic and rifampicin second antibiotic. 
	The species identified above are independent or distinct because the antibiotic species differ from one another structurally. Each requires a separate search.
8)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention or species.
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

August, 2022